Citation Nr: 1018010	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the claims file indicates that these 
claims require additional development.  

The Veteran's DD214 reveals that he served in Europe.  His 
MOS was combat engineer, and the related civilian occupation 
was blaster.  He contends that his service as a mine 
demolition specialist, and his service in armor, resulted in 
hearing loss.  His representative observes that the Veteran's 
service treatment records show that the Veteran's hearing 
acuity did decrease during service.  

The report of a July 2004 VA outpatient audiological 
evaluation conducted at the GRCBOC refers to a CPRS 
(computerized patient record system) consult report.  
However, the record before the Board does not contain such a 
report.  The proper adjudication of the Veteran's claims 
requires that all VA medical records be associated with the 
claims file for Board review.  38 C.F.R. § 19.7 (2009) 
(decisions of the Board are based on a review of the entire 
record).  Moreover, there are heightened obligations to 
assure that the record is complete with respect to Federal 
Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

VA records before the Board indicate that the Veteran failed 
to report for a November 2006 VA examination at the Battle 
Creek VA Medical Center (VAMC).  VA records also indicate 
that he failed to report for a February 2008 VA examination 
at that VAMC because he refused an examination at that 
location.  

In correspondence to VA, the Veteran and his representative 
assert that he was never informed of a VA examination date 
and that he would be willing to report for a VA examination.  
In a February 2009 statement attached to a VA Form 646, the 
Veteran's representative requested that the Veteran be 
rescheduled for a VA examination and notified of the date.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file a copy of the consult 
report referred to in the July 2004 VA 
outpatient audiological evaluation, as 
well as any other post-service VA 
medical records that are not already of 
record.

2.  Then, schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature, extent and 
etiology of any hearing loss or tinnitus 
that may be present.  The claims file 
must be made available to the examiner.  
The Veteran must be advised of the 
importance of reporting to any VA 
examination deemed necessary, and of the 
consequences of failing to so report.  
See 38 C.F.R. § 3.655 (2009).  

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current hearing 
loss or tinnitus is causally related to 
the Veteran's active duty as a combat 
engineer or the findings in his service 
medical records.  The examiner is 
requested to provide a rationale for any 
opinion expressed.  

3.  Then, readjudicate the appellant's 
claims.  If either benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
provided a supplemental statement of 
the case and afforded an opportunity to 
respond.  The case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


